UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6810


AMEEN ABDULLAH MUHAMMAD, a/k/a Ex-rel Ameen Abdullah Muhammad,
a/k/a Ameen Abdullah Muhammad-Bey,

                    Plaintiff - Appellant,

             v.

JOHN KOZELSKI, Public Defender; JULIE J. ARMSTRONG, Clerk of Court; AL-
CANNON DETENTION CENTER, Charleston County Sheriff Department;
COASTAL CAROLINA OCCUPATIONAL HEALTH, Medical Staff,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Donald C. Coggins, Jr., District Judge. (1:19-cv-00312-DCC)


Submitted: August 20, 2019                                        Decided: August 23, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ameen Abdullah Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ameen Abdullah Muhammad appeals the district court’s order dismissing without

prejudice his 42 U.S.C. § 1983 (2012) complaint for failure to prosecute. The district court

referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The

magistrate judge recommended that the action be dismissed and advised Muhammad that

failure to file timely objections to this recommendation could waive appellate review of a

district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Muhammad has waived appellate review by failing to file objections after receiving proper

notice. Accordingly, we affirm the judgment of the district court.

       We deny Muhammad’s motion for appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2